DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01 Mar 2022 has been entered.  Claims 12-28 are pending in the application.  Claims 12, 16, 19, 21-22, 24, and 28 are currently amended.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 27 Oct 2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s arguments regarding each of the three separate 35 U.S.C. 102 rejections made in the preceding Office action in relation to amended claim 12 (Pg. 5-10). Of particular note amended claim 12 requires the locating region to be a breathable textile material and an outer perimeter of the locating region is attached to an inner perimeter of the sealing region. The implication of the term “attached” in the claim is that the locating region and the sealing region can no longer be read as two arbitrarily defined portions of a single continuous structure, as in the prior 35 U.S.C. 102(a)(1) rejection based on Davidson et al. (U.S. Pub. 2012/0204881). Rather, the term “attached” requires two clearly identifiable regions which have been brought into connection along the perimeters defined by the claim at some point in time.

It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785